Citation Nr: 9902713	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-23 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder secondary to internal derangement of the 
right knee status post arthrotomies with traumatic arthritis, 
instability, atrophy and weakness and traumatic arthritis of 
the lumbosacral spine.  

2.  Entitlement to service connection for a left hip disorder 
secondary to internal derangement of the right knee status 
post arthrotomies with traumatic arthritis, instability, 
atrophy and weakness and traumatic arthritis of the 
lumbosacral spine.  

3.  Entitlement to service connection for a right leg 
disorder, to include loss of feeling.  

4.  Entitlement to service connection for a sleep disorder.  

5.  Entitlement to an increased evaluation for internal 
derangement of the right knee status post arthrotomies with 
traumatic arthritis, instability, atrophy and weakness, 
currently evaluated as 30 percent disabling.  

6.  Entitlement to an increased evaluation for muscle hernia 
and tensor fascia lata of the right thigh, currently 
evaluated as 10 percent disabling.  

7.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbosacral spine, currently evaluated as 20 
percent disabling.  

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1979.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from November 1995, 
February 1996 and August 1996 rating decisions of the 
Jackson, Mississippi Regional Office (hereinafter the 
RO).  The November 1995 rating decision, in pertinent part, 
continued a 30 percent disability evaluation for the 
veterans service-connected internal derangement of the right 
knee status post arthrotomies with traumatic arthritis, 
instability, atrophy and weakness and a 10 percent disability 
evaluation for the veterans service-connected muscle hernia 
and tensor fascia lata of the right thigh.  Additionally, a 
20 percent disability evaluation was continued for the 
veterans service-connected traumatic arthritis of the 
lumbosacral spine and the veterans claim for a total rating 
for compensation purposes based on individual unemployability 
was denied.  

The February 1996 rating decision, in pertinent part, 
apparently, declined to reopen the veterans claim for 
entitlement to service connection for a right hip disorder 
secondary to internal derangement of the right knee status 
post arthrotomies with traumatic arthritis, instability, 
atrophy and weakness and traumatic arthritis of the 
lumbosacral spine.  The August 1996 rating decision, in 
pertinent part, denied service connection for a left hip 
disorder secondary to internal derangement of the right knee 
status post arthrotomies with traumatic arthritis, 
instability, atrophy and weakness and traumatic arthritis of 
the lumbosacral spine.  Service connection was also denied 
for a right leg disorder, to include loss of feeling and for 
a sleep disorder.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

The Board observes that in an October 1996 statement on 
appeal, the veteran made contentions which the Board has 
construed as a claim for entitlement to service connection 
for a psychiatric disorder.  Additionally, in the July 1998 
informal hearing presentation, the accredited representative 
listed the issue of entitlement to an increased evaluation 
for chondromalacia of the left knee.  The Board observes that 
the veteran has not, as yet, filed a notice of disagreement 
as to the disability evaluation assigned for his service-
connected left knee disorder.  As such issues have neither 
been properly developed nor certified for review on appeal, 
they are referred to the RO for appropriate action.


REMAND

In reviewing the record, the Board notes that in a July 1995 
statement on appeal, the veteran reported that he had been 
receiving disability compensation from the Social Security 
Administration since 1981.  Additionally, the Board observes 
that in July 1995, the RO requested medical records from the 
Social Security Administration which were used in any 
determination to award benefits.  The Board notes that 
pursuant to the November 1995 rating decision, noted above, 
and in a statement of the case issued in February 1996, the 
RO specifically referred to cited Social Security 
records.  However, the Board observes that the records 
indicated by the RO have not been presently associated with 
the veterans claims folder.  There is no indication that the 
documentation supporting an award of disability benefits from 
the Social Security Administration is of record.  The Board 
notes that it has been resolved in various cases, 
essentially, that although Social Security Administration 
decisions are not controlling for Department of Veterans 
Affairs (hereinafter VA) purposes, they are pertinent to 
the adjudication of a claim for VA benefits and the VA has a 
duty to assist the veteran in gathering such records when put 
on notice that the veteran is receiving Social Security 
Administration disability benefits.  Collier v. Derwinski, 1 
Vet.App. 413 (1991); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992); Masors v. Derwinski, 2 Vet.App. 181 (1992) and Brown 
v. Derwinski, 2 Vet.App. 444 (1992).  Therefore, in 
consideration of the cased noted above, and as Social 
Security Administration Records were specifically referred to 
by the RO, the Board finds that such records would be helpful 
to a determination and should be associated with the claims 
folder prior to an appellate decision.  

Additionally, the Board notes that the veteran was last 
afforded a VA orthopedic examination in June 1996.  The 
examiner noted that he was asked to see if he could establish 
a relationship between the veterans service-connected right 
leg and back disorders and his claimed right and left hip 
disorders.  The examiner reported that the veteran complained 
of pain on motion of both hips.  There was no particular 
tenderness to palpation of the right hip, but slight 
tenderness was noted over the greater trochanter of the left 
hip.  It was observed that X-rays of the hips, obtained in 
January 1996, were reported as negative.  The examiner 
indicated an impression of bilateral hip pain, uncertain 
etiology.  A July 1996 magnetic resonance imaging study of 
the hips, requested by the examiner, indicated an impression 
of a normal hip joint examination.  Additionally, the Board 
observes that a January 1996 VA orthopedic examination report 
also indicated an impression which included right hip pain, 
etiology uncertain.  However, the examiner pursuant to an 
August 1995 VA orthopedic examination report, indicated as to 
an impression, that the veteran had right hip pain which he 
described with internal rotation of the leg and which may be 
secondary to traumatic arthritis in the hip.  Further, the 
examiner indicated that in his opinion such disorder was more 
likely related to the veterans tensor fascia syndrome which 
again was secondary to right knee surgeries and altered 
dynamics.  

The Board notes that in his November 1995 notice of 
disagreement, the veteran specifically stated that a 
physician, whose name was illegible, noted that he had 
osteoarthritis of the right hip in August 1995 and 
related such to his right knee and back condition.  The Board 
observes that the veteran may have been referring to the 
examiner pursuant to the August 1995 VA orthopedic 
examination, however, as the name listed was illegible, it is 
unclear as to which physician the veteran was referring to.  
Additionally, the Board observes that a January 1993 Board 
decision denied service connection for a right hip disorder 
both on a direct basis and as secondary to the veterans 
service-connected right knee and right thigh disorders.  A 
February 1996 rating decision denied service connection for a 
right hip disorder secondary to the veterans service-
connected right knee and back disorders, for lack of new and 
material evidence.  It was determined, at that time, that 
pain was not a disability and that it had not been shown that 
a right hip disorder was related to the veterans service-
connected right knee and back disorders.  Given the nature of 
the veterans contentions, the contradictory evidence as to 
the etiology of at least the veterans claimed right hip 
disorder, and as the veteran has specifically referred to a 
physician who he claims, in effect, can relate his claimed 
right hip disorder to his service-connected right knee and 
back disorders, the Board concludes that additional 
development of the record would be appropriate in resolving 
the issues raised by the instant appeal.  

Additionally, the Board observes that the veteran was last 
afforded a VA orthopedic examination, which included complete 
evaluations of his service-connected right knee disorder, 
right thigh disorder and lumbosacral spine disorder, in 
August 1995.  At that time, the veteran indicated that his 
right knee would catch when his right lower extremity turned 
inward.  The veteran reported complaints as to his back, 
which he indicated had worsened.  The examiner noted that the 
veteran was slow in positioning the right lower extremity for 
weight bearing.  There were multiple incisional scars about 
the right lower extremity, thigh and knee region and upper 
tibia.  It was observed that there were also nodule-like 
bulges under the skin to the lateral aspect of the patella 
and a less definite one to the inferomedial aspect of the 
right patella.  The examiner noted that such bulges had 
apparently increased over the previous two years.  The 
examiner reported that the veterans right knee was unstable 
with an anterior drawer sign of nearly 1/2 inch when the 
veteran relaxed and some 20 degrees of rotation with 15 to 20 
degrees of varus valgus spring.  The examiner indicated that 
range of motion of the right knee was from 0 to 120 degrees.  
The right thigh was noted to surprisingly have one inch 
greater circumference than the left, apparently due to a 
relaxation of the fascial tissue more distally than the 
symptoms described.  As to the veterans back, it was noted 
that flexion of the lumbar spine was 40 degrees, extension 
was 5 degrees, bending to the left was 25 degrees, bending to 
the right was 35 degrees, rotation to the left was 15 degrees 
and rotation to the right was 20 degrees.  The Board observes 
that the examiner did not indicate the active or passive 
ranges of motion as to the veterans right knee and 
lumbosacral spine disorders or comment as to any functional 
impairment due to pain.  The impression included severe 
traumatic arthritis of the right knee following multiple 
surgeries with loose bodies, instability and impaired 
flexion.  The examiner also indicated that the low back 
probably had secondary traumatic arthritis with primarily 
subjective features.  

The Board observes that a June 1996 VA neurological 
examination report noted that the veteran indicated that he 
was on pain medication for his right knee disorder as well as 
muscle relaxants with only partial relief.  He also 
complained of pain in the back that at times would radiate 
into both lower extremities, more on the right than the left.  
The veteran also reported that he had numbness and tingling 
in his lower extremities, especially in his right leg.  
Additionally, in a September 1996 statement on appeal, the 
veteran specifically reported that he was suffering from 
severe pain and muscle spasms in the lower back.  He also 
stated that he had been found to have swollen discs at 
L3-L4 and L5-S1.  He further indicated that a LS block [had 
been] performed for right knee surgery after denial of 
block.  

The Board observes that that the United States Court of 
Veterans Appeals (hereinafter the Court) has held that in 
assigning a disability evaluation, the VA must consider the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1995).  The Court has also 
held that the Board is prohibited from reaching its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  Further, when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet.App. 213 
(1992).  Additionally, the Court has indicated that in total 
rating cases, a VA examining physician should generally 
address the extent of functional and industrial impairment 
stemming from the veterans service-connected disabilities.  
See Gary v. Brown, 7 Vet.App. 229 (1994).  Given the nature 
of the veterans contentions including his allegations as to 
possible worsening of his service-connected right knee and 
back disorders and in consideration of the Courts holding in 
the cases noted above, the Board concludes that an additional 
VA examination would be helpful in resolving the issues 
raised by the instant appeal.  

Also, the Board observes that VA treatment records subsequent 
to May 1989 and private treatment records subsequent to July 
1996 have neither been requested nor incorporated into the 
record.  The Board is of the view that an attempt should be 
made to obtain any recent treatment records of possible 
pertinence to the veterans claims.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should again contact the 
Social Security Administration and 
request that it provide any medical 
records developed in association with the 
award of disability benefits.  Upon 
receipt of the requested information, it 
should be incorporated into the record.  
(If records from the Social Security 
Administration are already of record at 
the RO, they should be associated with 
the claims folder).  

3.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorders from 
May 1989 to the present.  Upon receipt of 
the requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

4.  The RO should also contact the 
veteran through his accredited 
representative and request that he 
identify the physician who informed him 
that his claimed right hip disorder 
and/or left hip disorder was incurred as 
a result of his service-connected right 
knee and lumbosacral spine disorders.  
The RO should take appropriate steps to 
contact such physician, if identified, 
and invite him to express an opinion, in 
writing, as to the etiology and 
approximate date of onset of the 
veterans claimed right hip and left hip 
disorders, if any, to include whether 
such disorders were etiologically or 
causally related to or were aggravated by 
the veterans service-connected right 
knee and lumbosacral spine disorders.  
See Allen v. Brown, 7 Vet.App. 439 
(1995).  Such physician should be 
requested to provide supportive reasoning 
for any opinion expressed with 
appropriate citation to relevant 
supportive medical texts and authorities.  

5. The RO should schedule the veteran for 
a VA examination by an appropriate 
specialist(s) in order to determine the 
present nature and severity of his 
service-connected right knee disorder, 
right thigh disorder and lumbosacral 
spine disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  As to 
the veterans right knee and lumbosacral 
spine disorders, the examiner(s) should 
specifically indicate, in degrees, the 
extent to which there is any limitation 
of motion of the right knee and lumbar 
spine to include the active and passive 
ranges of motion and any limitation of 
function of the parts affected by 
limitation of motion.  Normal motion 
capabilities should also be specified.  
An opinion is requested concerning the 
extent to which the veterans service-
connected disorders interfere with his 
prospects of obtaining and retaining 
substantially gainful employment.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

7.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to the 
provisions of 38 C.F.R. § 3.156 (1998) 
and to the holding of Hodge v. West, No. 
98-7017 (Fed.Cir. Sept. 16, 1998), and to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

8.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if her 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
